Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered. 
  
Claim Status
  Claims 1, 8, 11, 24 are amended.  Claims 19, 20 are withdrawn.  Claims 1-18, 21-24 have been examined. 
 Priority
It is noted that earliest provisional providing support for an e-wallet or smart card is 61/491791, filed 5/31/2011.

Claim Interpretation
 For clarity of record, the following claim interpretations are being applied during examination, as was noted in prior action.  Discussion regarding Applicant’s remarks about claim interpretation follows.  
It is again noted that the only disclosure of the term ‘actual payment instrument’ in Applicant’s specification occurs in PGPub [89], “In some embodiments, an e-wallet user may start using their e-wallet to pay for goods and services even when merchants do not support an e-wallet as a form of payment through use of a physical or virtual proxy card enabling the customer to make in-person or online payments by generation of a virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer's e-wallet.” (Emphasis added.)  
This discloses that ‘an actual payment instrument’ is capable of being accessed to pay for goods and services.   Since the ‘actual payment instrument’ is disclosed as being ‘in the customer’s e-wallet’, the ‘actual payment instrument’ in the customer’s e-wallet is interpreted as data identifying an ‘actual’ instrument stored in a user’s e-wallet.  
“Payment instrument” is defined as any electronic or written check, draft, money order, traveler's check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. (Oregon Legislature, Or. Rev. Stat. § 717.200 (2007), accessed at https://www.oregonlaws.org/glossary/definition/payment_instrument).  The adjective ‘actual’ is broadly interpreted as ‘one in existence’, and ‘actual payment instrument’ is further interpreted as an existing payment means, such as debit, credit, or gift card, bank account, etc.  
The ‘actual payment instrument’ is further interpreted as a data identifier stored in the e-wallet, and the ‘virtual stored value number’ is interpreted as a data identifier, also identifying the payment instrument/account, either by sameness to or association with ‘actual’ payment 

With regard to claim amendments, “…wherein the proxy card is self-configurable with payment information received from the electronic wallet…”, it is noted that ‘self-configurable’ is not specifically disclosed in applicant’s specification.  Applicant cites specification at [124] for support, “…In an embodiment, the smart chip 209 may be configured to receive payment information from a computer device…”  It is noted that this discloses a chip being configured, not a proxy card which is self-configurable.  In the interest of compact prosecution, ‘self-configurable’ will be interpreted as ‘capable of being configured’ with payment information.  See further discussion with regard to Applicant Remarks, below.


Response to Arguments
 With regard to claim status, Applicant remarks, “The Advisory Action states, “Claim 9 has been presented amended but is not labeled as such."  See Advisory Action at 3. Applicants respectfully submit that Claim 9 was not presented as amended and remains in its originally filed form. The Advisory Action also states, "Claim 6 is amended to recite 'virtual card', which is unclear .... " See Advisory Action at 3. Applicants respectfully submit that claim 6 does not recite "virtual card." See claim 6, supra.” (Page 8 of Remarks).  
 Examiner respectfully notes that claim 9 as filed on 12/15/2021 does not recite the amended language that had been present in the claim amendments of After Final on 12/15/2021, 


With regard to Claim Interpretation and the term “actual payment instrument”, Applicant remarks, 
“Applicant's appreciate the Final Office Action's multi-step attempt to interpret the claim element "actual payment instrument," however, the Final Office Action's attempt is flawed do to its failure to consider one of the most basic canons of claim interpretation, i.e., "[a]n applicant is entitled to be their own lexicographer .... ". See MPEP § 2111.01 IV. A.
As can be understood from a review of paragraph [0089], the Applicants have defined the term "actual payment instrument" as that component to which "the electronic wallet-generated virtual stored value number for the proxy card" provides access and use. See Application at [0089] ("a physical or virtual proxy card enabling the customer to make in-person or online payments by generation of a virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer's e-wallet.").” (Page 9 of Remarks).
Examiner respectfully disagrees.  As noted in MPEP 2111.01 IV A, 
“…An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).”
As noted in MPEP 2111.01, Applicant is entitled to be their own lexicographer and rebut the presumption that claim terms are to be given their ordinary and customary meaning by 
Furthermore, to serve as one’s own lexicographer, Applicant’s disclosure must clearly set forth a definition with clarity, deliberateness and precision.  However, Applicant’s disclosure does not provide any such definition.  As noted in previous Actions, Applicant’s PGPub [89] provides the only occurrence of the term, 
“In some embodiments, an e-wallet user may start using their e-wallet to pay for goods and services even when merchants do not support an e-wallet as a form of payment through use of a physical or virtual proxy card enabling the customer to make in-person or online payments by generation of a virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer's e-wallet.”

This does not comprise a definition of ‘actual payment instrument’; this discloses only that a virtual stored value number is generated to access the actual payment instrument.  The nature of the “actual payment instrument” is not disclosed.  Since Applicant’s remarks in previous Actions have provided extensive discourse on the inapplicability of cited references to the claims, Examiner has applied a claim interpretation as noted previously:
Payment instrument” is defined as any electronic or written check, draft, money order, traveler's check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. (Oregon Legislature, Or. Rev. Stat. § 717.200 (2007), accessed at https://www.oregonlaws.org/glossary/definition/payment_instrument).  The adjective ‘actual’ is broadly interpreted as ‘one in existence’, and ‘actual payment instrument’ is further interpreted as an existing payment means, such as debit, credit, or gift card, bank account, etc.  
The ‘actual payment instrument’ is further interpreted as a data identifier stored in the e-wallet, and the ‘virtual stored value number’ is interpreted as a data identifier, also identifying the payment instrument/account, either by sameness to or association with ‘actual’ payment account identifier, where the ‘actual’ data is stored in the e-wallet and the ‘virtual’ data is stored in the proxy card. 

 In most recent remarks, Applicant states, “As can be understood from a review of paragraph [0089], the Applicants have defined the term "actual payment instrument" as that component to which "the electronic wallet-generated virtual stored value number for the proxy card" provides access and use.”  Examiner again respectfully disagrees and first notes that there is no disclosure of a “component” in [89], and further notes that there is no disclosure of use of the actual payment instrument; there is only disclosure of a number generated to access the actual payment instrument.  
 Moreover, Examiner has, as noted previously and again above, interpreted “the actual payment instrument” as an existing payment means, such as debit, credit, or gift card, or bank account, and Examiner has further noted an interpretation of the ‘virtual stored value number’ as a data identifier identifying the payment instrument/account.  Consequently, it is not clear from Applicant’s remarks what possible definition Applicant might be applying to the term that differentiates the “actual payment instrument” from that applied by Examiner.
Finally, since Applicants have indicated they are serving as own lexicographer with regard to the term “actual payment instrument”, but Applicants’ disclosure does not provide a clear definition of the term, the term is rejected under both 35 USC 112(a) and (b) as indicated by MPEP 2111.01, particularly flow chart of section V. 


With regard to Claim Interpretation and the term ‘self-configurable’, Applicant remarks, 
“…See Application at FIG. 6D (reference number 208 - "interface," reference number 209 - "smart chip," and reference number 210 - "rewriteable magnetic stripe"). 
Paragraph [0115] provides: FIG. 6D depicts a proxy card 202 which comprises a rewriteable magnetic stripe 210, a smart chip 209, a wireless communicator 206, and an interface 208. See Application at en [0115].  
Paragraph [0133] provides: the smart chip 209 may be configured to send payment information to the rewriteable magnetic stripe 210 via the interface 208. See Application at en [0133]. 
Paragraph [0144] provides: the interface 208 may be configured to write payment information to the rewriteable magnetic stripe 210. Payment information written to the magnetic stripe 210 may be stored by the rewriteable magnetic stripe 210. See Application at en [0144]. 
Based on the foregoing portions of the Specification, one of ordinary skill in the art would understand the claimed term "wherein the proxy card is self-configurable" to mean that because the "proxy card 202" via its "smart chip 209" and its "interface 208" configures (i.e., writes payment information onto) its "rewriteable magnetic stripe 210" - the claimed proxy card is "self-configurable" - which is much different and much more technologically difficult than the Final Office Action's proposed interpretation of self-configurable as just "capable of being configured." See Final Office Action at 8.” (Page 11 of Remarks).
Examiner respectfully disagrees with Applicant’s remarks on several points:

B.) The smart chip comprises non-elected matter (see withdrawn claims 19 and 20).
C.) Moreover, Applicant’s specification discloses ‘configurable’ as being capable of having payment information stored upon the element in question; see, for example, PGPub [117], “…The rewriteable magnetic stripe 210 may be configured to: i) receive payment information, ii) store payment information, or iii) combinations thereof.” This discloses configurable elements, not self-configurable elements, and further discloses the element configurable for receiving or storing data. See also [120], [121].  
D.) Examiner’s interpretation of “self-configurable” as being “capable of being configured” with payment information aligns with the disclosure of [117], [120], [121] as well as the language of Applicant’s claims.
E.) The claims are rendered unclear by the recitation of, “…wherein the proxy card is self-configurable with payment information received from the electronic wallet” and the subsequent recitation of “…the proxy card is configurable to store payment information,” since the self-configurable and configurable language can both broadly be interpreted as receiving and storing payment information; see associated rejection under 35 USC 112(b), below.
F.)  It is further noted that reciting the smart chip in the claims would affect priority, as the smart chip is not disclosed in the provisional applications prior to the 61/491791 filing. 
Applicant’s arguments are therefore not persuasive.  The claim language “self-configurable with payment information received…” will be interpreted as “capable of being i.e., capable of receiving and storing payment information. 


With regard to the rejections under 35 USC 112(b), Applicant remarks, “Claim 8 has been amended to address the instant Section 112 rejection.’ (Page 12 of Remarks).  Claim amendments have overcome prior rejections.  However, new grounds of rejection are noted below.


With regard to the rejections under 35 USC 112(a), Applicant remarks, “…claim 24 complies with the written description requirement because claim 24 is supported by paragraphs [0087], [0091], [0092], [0184], [0187], [0296], and [0300].” (Page 12 of Remarks).  Examiner respectfully disagrees.  Claim 24 recites, “…receiving…a request convert a representation of value into a value token…wherein the representation of value comprises an intelligent code…”  (Emphasis added.)  The paragraphs Applicant cites do not disclose an “intelligent code”.  The rejection is therefore maintained.



With regard to the prior art rejections, Applicant remarks, 
“…Specifically, the Final Office Action cited prior art fails to disclose the instantly amended claims' elements of wherein the proxy card is self-configurable with payment information received from the electronic wallet…Raghunathan does not disclose accessing an actual payment instrument in an electronic 
“…Raghunathan's system cannot be understood to disclose the instant claim elements of "wherein the virtual stored value number provides access to an actual payment instrument in an electronic wallet" and "the actual payment instrument for payment to complete a purchase transaction" because Raghunathan's system does not use an actual payment instrument stored in an electronic wallet to effectuate a payment transaction…” (Page 21 of Remarks).
“…Furthermore, FIG. 7 explicitly discloses at step 720 that a payment transaction payment is from the Universal Gift Card - not a retailer's gift card which is stored in an electronic wallet as presently claimed…” (page 23 of Remarks). 

Examiner again respectfully disagrees and notes that these arguments have been addressed multiple times in prior actions.  Examiner also respectfully notes that Applicant continues to mischaracterize the disclosure of Raghunathan.  Raghunathan specifically discloses the databases, interpreted as comprising electronic wallets, as storing payment data and as being used in payment processing; see [49], where the gift card database (#212) and the UGC #216  (proxy card) store data from user’s provisioned gift cards (retailers, values), see also [25], [48], [50], [52], [53], [96], [97], Figure 3 # 318; databases comprising e-wallets as disclosed in [78], “…in FIG. 8, the block diagram 800 shows one or more central servers 808 which are located remotely from the retail establishments or locations where the UGC card is being presented by the consumer, for example at location of retailer processor 802. The central server(s) 808 typically contain the necessary database or databases containing UGC account identification, merchant identification, account balances by registered gift card. I.e. the databases 812, 814, and 816 may be part of the server(s) 808…” 

Further with regard to the prior art rejections, Applicant remarks, 
“…Raghunathan simply does not disclose the claimed self-configurable proxy card accessing another payment instrument in an electronic wallet to complete a purchase transaction…Raghunathan does not use its unified gift card to access an actual payment instrument stored in an electronic wallet to complete a purchase transaction because Raghunathan specifically discloses that the monetary values of retailers' gift cards are consolidated in Raghunathan's Universal Gift Card for use by the Universal Gift Card in payment transactions.  See Raghunathan at [0094] ("If there are gift cards or pre-paid purchase cards valid for use at the same merchant, then each individual balance may be consolidated using the UGC into a single amount…” (Page 22 of Remarks).
Examiner notes again that Applicant is mischaracterizing the prior art rejection.  Notably, the citation above discloses, from Raghunathan at [0094], "If there are gift cards or pre-paid purchase cards valid for use at the same merchant, then each individual balance may be consolidated using the UGC into a single amount…” (Emphasis added.).  Raghunathan discloses each balance may be consolidated- but consolidation is not required.  Moreover, the UGC comprises databases storing account information, i.e., electronic wallets: ([81], “…Further in one or more of the databases 812, 814, and 816, of FIG. 8, detailed account information on the consumer member may be maintained. This information may include the consumer name, address, phone number, email address, date of creation for their account, date of last activity. The account information may also include identification information such as a social security number, account id, password, and challenge questions with answers.”;  [83], “…Once the identification and password are validated by the server 808, the member has access to their account information, current registered gift cards, balances, historical transaction history, and personal information created when they created their UGC account (or as maintained in the prior edits). The consumer can edit, change, delete or update personal information, and add/delete/change gift cards The processor could be a card reader which will use an interface into the UGC database. Retailer A processor 902 can be an interface to the retailer's payment or POS system. The processor 902 may execute a program which causes a certain amount of money of the start balance of $15.00 on card 948 for retailer A, to be redeemed at retailer A in step 906. A UGC validation application computer software program 908 running on the processor 902 may do another validation before updating the UGC. The balance for the unified gift card 948 for retailer A may be updated by a computer software program running on processor 902 at step 910. An output device which is part of processor 902 may cause the card 948 to change its state to the card 950, with a different amount available for retailer A…”; Emphasis added; [104], “…the UGC account associated with the consumer and the appropriate program associated with the merchant location will be updated, that is the balance for that specific UGC account and sub-account will be updated, as shown in FIG. 8. At the appropriate time, the UGC system will transmit the consumer activity including the transaction amount being applied against the gift card balance through the appropriate TPN to the merchant system for updating the account records, and the UGC balance for the specific merchant account and the merchant's internal systems (which may be available on a TPN) will be reconciled.”).
Furthermore, as Raghunathan’s UGC can receive and store updated account balances, it is interpreted as being “self-configurable”.
 Applicant further remarks, “…Raghunathan’s system cannot be modified to incorporate the claimed "virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer's e-wallet" because such an incorporation would render Raghunathan's system 
Examiner again respectfully disagrees and notes that Raghunathan discloses a stored value number for the proxy card ( UCG ID (97]), wherein the virtual stored value number provides access to an actual payment instrument in an electronic wallet  ([82], [79] disclose association of account ID with account databases (electronic wallets) and [63], [90], [101]-[102] disclose subsequently providing access to an actual payment instrument in the electronic wallet, as detailed further in prior art rejections, below).  Raghunathan discloses the proxy card ID but does not specifically disclose the generation of the ID.  Wankmueller discloses the generation, specifically,  an electronic wallet-generated virtual stored value number ([22], [30]).  Combining the method and system using  a proxy card ID (virtual stored value number) to provide access to an actual payment instrument in an electronic wallet as disclosed by Raghunathan, with the specific teaching of generating the virtual stored value number that is disclosed by Wankmueller does not render Raghunathan’s system unsatisfactory for its intended purpose.  
 It is further noted that Applicant’s  additional remarks regarding the prior art repeat arguments from prior actions and do not move prosecution forward.  Examiner respectfully directs Applicant to Responses to Applicant Remarks provided in previous actions. 
The prior art rejections are therefore maintained; citations are adjusted as necessitated by claim amendments. 

With regard to the rejection under 35 USC 101, the rejections are withdrawn in view of most recent guidelines, under which the ordered elements of the claims are interpreted as integrating the abstract idea into a practical application. 



 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1-18, 21-24, independent claim 1 recites, “…an electronic wallet- generated virtual stored value number for the proxy card, wherein the virtual stored value number provides access to an actual payment instrument in the electronic wallet…” and independent claim 11 similarly recites, “…an electronic wallet-generated virtual stored value number for the proxy card, wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet for providing payment to complete a purchase transaction…” Applicant has indicated (see Applicant Arguments/Remarks Made in an Amendment, dated 1/14/2022, page 9) that Applicant is acting as own lexicographer with regard to the term “an actual payment instrument”.  However, as noted above in Response to Applicant Remarks, Applicant’s disclosure does not provide a clear definition of the term.  See the sole use of the term “an actual payment instrument” in Applicant’s PGPub [89], 
“In some embodiments, an e-wallet user may start using their e-wallet to pay for goods and services even when merchants do not support an e-wallet as a form of payment through use of a physical or virtual proxy card enabling the customer to make in-person or online payments by generation of a virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer's e-wallet.”
This does not comprise a definition of ‘actual payment instrument’; this discloses only that a virtual stored value number is generated to access the actual payment instrument.  The specific nature of the “actual payment instrument” is not disclosed.  
Since Applicant has indicated they are serving as own lexicographer with regard to the term “actual payment instrument”, but Applicant’s disclosure does not provide a clear definition of the term, the term is rejected under 35 USC 112(a); see MPEP 2111.01, particularly flow chart of section V.
Dependent claims 2-10, 12-18, 21-24 inherit the same deficiency and are rejected for the same reason.

With regard to claim 24, the claim recites, “receiving…a request convert a representation of value into a value token…wherein the representation of value comprises an intelligent code…”  


Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-18, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-18, 21-24, independent claim 1 recites, “…an electronic wallet- generated virtual stored value number for the proxy card, wherein the virtual stored value number provides access to an actual payment instrument in the electronic wallet…” and independent claim 11 similarly recites, “…an electronic wallet-generated virtual stored value number for the proxy card, wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet for providing payment to complete a purchase transaction…” Applicant has indicated (see Applicant Arguments/Remarks Made in an Amendment, dated 1/14/2022, page 9) that Applicant is acting as own lexicographer with regard to the term “an actual payment instrument”.  However, as noted above in Response to Applicant Remarks, Applicant’s disclosure does not provide a clear definition of the term.  See the sole use of the term “an actual payment instrument” in Applicant’s PGPub [89], 
“In some embodiments, an e-wallet user may start using their e-wallet to pay for goods and services even when merchants do not support an e-wallet as a form of payment through use of a physical or virtual proxy card enabling the customer to make in-person or online payments by generation of a virtual stored value number generated in the e-wallet to access the actual payment instrument in the customer's e-wallet.”
This does not comprise a definition of ‘actual payment instrument’; this discloses only that a virtual stored value number is generated to access the actual payment instrument.  The specific nature of the “actual payment instrument” is not disclosed.  
Since Applicant has indicated they are serving as own lexicographer with regard to the term “actual payment instrument”, but Applicant’s disclosure does not provide a clear definition of the term, the term is rejected under 35 USC 112(b); see MPEP 2111.01, particularly flow chart of section V.
Dependent claims 2-10, 12-18, 21-24 inherit the same deficiency and are rejected for the same reason.
For purposes of examination, the term is interpreted as noted previously:
Payment instrument” is defined as any electronic or written check, draft, money order, traveler's check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not the instrument is negotiable. (Oregon Legislature, Or. Rev. Stat. § 717.200 (2007), accessed at https://www.oregonlaws.org/glossary/definition/payment_instrument).  The adjective ‘actual’ is broadly interpreted as ‘one in existence’, and ‘actual payment instrument’ is further interpreted as an existing payment means, such as debit, credit, or gift card, bank account, etc.  
The ‘actual payment instrument’ is further interpreted as a data identifier stored in the e-wallet, and the ‘virtual stored value number’ is interpreted as a data identifier, also identifying the payment instrument/account, either by sameness to or association with ‘actual’ payment account identifier, where the ‘actual’ data is stored in the e-wallet and the ‘virtual’ data is stored in the proxy card. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17, 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan (US Publication 2010/0057580), in view of Wankmueller (US Publication 2001/0027441), in further view of Krause and the prior art of Krause (US Patent 6,398,115).
With regard to claim 1, Raghunathan discloses computer implemented secure proxy card transaction method comprising: receiving, by an electronic value token transaction computer, authentication information associated with a proxy card (¶¶ [52], [64], [96], Figure 4; Raghunathan discloses a consumer registering, and the system receiving authentication information, [64], and the user receiving a UGC card and UGC ID which identifies his or her account, [49]; [96]-[97], see also cell phone embodiment, [109], [110], [112], requiring password/login authentication).  
wherein the proxy card is associated with an electronic wallet ([48], “…data from the gift cards 202, 204, 206, 208, and 210 is supplied to a gift card database 212 which may be located in the UGC System Processor/server 510…”; [49], where the gift card database (#212) and the UGC #216  (proxy card) store data from user’s provisioned gift cards (retailers, values), see also [25], [48], [50], [52], [53], [96], [97], Figure 3 # 318; databases comprising e-wallets as disclosed in [78], [79], “…One or more of the databases, such as 812, 814, and 816, as shown in FIG. 8, contain detailed information for each registered gift card. The detailed information in databases 812, 814, and 816 may include some or all of the following: the gift card identification number, barcode number, merchant identification or any other data or information which is available for the security of the gift card. While this information may be meaningless to the consumer, it can help the issuing merchant identify, track and verify the gift card.”; [81], “…Further in one or more of the databases 812, 814, and 816, of FIG. 8, detailed account information on the consumer 
wherein the associated proxy card secures access to the electronic wallet ([72]-[73], UGC card is used for transaction/redemption, accessing the balance stored within the database (‘electronic wallet’), and validating information, rendering the access secure under broadest reasonable interpretation; See also [54] and [64] regarding validation and authentication techniques, rendering the system/method ‘secure’; see also (¶¶ [50], [52], [96], [97], [101], [104], “…in most cases that the UGC card information will be validated and the transaction will proceed to the next step…At the appropriate time, the UGC system will transmit the consumer activity including the transaction amount being applied against the gift card balance through the appropriate TPN to the merchant system for updating the account records, and the UGC balance for the specific merchant account and the merchant's internal systems (which may be available on a TPN) will be reconciled…”; Figure 4, Figure 7); 
and wherein the proxy card is self-configurable with payment information received from the electronic wallet ([49], “…The process 214 may receive the data from the gift cards 202, 204, 206, 208, and 210 and/or from the gift card database 212 and may supply the data to a single unified gift card 216… the data stored on card 216 may include…retailers and …amounts or 
determining, by the electronic value token transaction computer, that the proxy card has been authenticated  wherein the proxy card is associated with the electronic wallet ([52], “…execute a UGC validation engine computer software program which will determine whether the UGC is valid. Identification data from the UGC may be scanned by a scanner…”; see also [54] and [56], “…the user wants to begin a gift card and loyalty card consolidation process at step 342. If the answer is yes, the UGC system processor or server 510 executes a gift card/loyalty card validation engine…consolidating a new gift card onto UGC (unified gift card)…”; See also [64], “…At step 406 unified gift card authentication information may be entered by a user … a unified gift card authentication process computer program may be executed by the UGC system processor or server 510. The UGC system processor or server 510 may next determine if the UGC card and/or information relating thereto is valid at step 410….” And [65], “…If the information or UGC card is valid at step 410, the process continues at step 415. At step 415 a retailer is chosen by a user…”, and [66], “…If a chosen retailer is in the UGC system, as determined by the UGC system processor 510, then at step 416, the user may enter through computer interactive device 108 or through a user computer connected via the internet 112, data for a gift card for retailer A (assuming retailer 
receiving, by the electronic value token transaction computer, an…virtual stored value number for the proxy card (UCG ID [97], [89], “…One gateway for 806 may be used for validating consumer account information on the UGC system implemented by server(s) 808. Another gateway for gateways 806 may be used for processing debits and credits to consumer accounts within the UGC system. Whether individual gateways are used for these purposes, or a single gateway is used, the results obtained in conjunction with the UGC system is identical.”; [101], “…when a consumer attempts a transaction at the merchant location at steps 702 and 704 the consumer will typically swipe the magnetic stripe of their UGC card in a card reader, which may be part of a computer interactive deivce 108, or alternatively scan the barcode or place the UGC , wherein the virtual stored value number provides access to an actual payment instrument in the electronic wallet ([46], “…embodiments of the present invention are applicable to…a variety of account balances and/or account information for gift cards, pre-paid purchase cards, loyalty cards, frequent flyer or shopper programs (hereinafter generally referred to as the Unified Gift Card "UGC")…”; [47], “…an individual can use one of the gift cards at the appropriate retailer to purchase an item or to aid in purchasing in item. For example, an individual may use gift card 202 at retailer A to purchase an item for $15.00, or to pay $15.00 of a $25.00 item and provide the other $10.00 by some other means such as case…”; [91], “…Retailer A processor 902 can be an interface to the retailer's payment or POS system. The processor 902 may execute a program which causes a certain amount of money of the start balance of $15.00 on card 948 for retailer A, to be redeemed at retailer A in step 906…”)
 accessing, by the electronic value token transaction computer, the electronic wallet ([97], “…Once registered in the UGC, the consumer receives a unique UGC ID which identifies their account. For each gift card, pre-paid shopping card, loyalty program, or frequent shopper program account registered, the sponsor merchant or organization identification and current balance is maintained in the UGC database…”; [101], “…the consumer will typically swipe the magnetic stripe of their UGC card in a card reader… the UGC card is identified…”; [102], “…At the time of the transaction, the consumer can specify whether to charge all or just a portion of the transaction amount against their gift card balance or balances at that specific merchant…”; [104], ; 
and accessing, by the electronic value token transaction computer, the actual payment instrument for payment to complete a purchase transaction ([63], “…Retail merchants may utilize the unified gift card 216 shown in FIG. 2 and process transactions with the consumer who owns the unified gift card 216 through their in-store point of sale systems, such as 306…”; [72]-[73], where the user presents the UGC and the system accesses the databases (e-wallet) to validate/update balances of the individual retail card balances (‘actual payment instruments’); [78], [88], “…When a consumer transaction occurs at the merchant location, such as at location of processor 802, the data on the consumer transaction is transmitted to the UGC system or to the server(s) 808. Likewise the merchant information systems, such as 802, can receive account validation information or account balance information from the UGC system running on server(s) 808, by utilizing one or more of the gateways 806…”; [103], “…the UGC card information may, in one embodiment, be sent from the merchant point of sale system, such as from retailer processor 602 of FIG. 6, through their internal systems and processed by a TPN, such as TPN A processor 604, such as those comprising a credit card clearing house as illustrated by FIG. 6. Now referring to FIG. 6, the credit card clearing house credit card processor 606 (to allow the processing of UGC as another payment option) or TPN A processor 604, interfaces with the UGC system 612 through a gateway, not shown in FIG. 6, and validates UGC account information. If the UGC account information is valid the transaction will proceed to the next step…”;  See also [104], “…At the appropriate time, the UGC system will transmit the consumer activity including the transaction 
With regard to receiving authentication information associated with a proxy card; wherein the proxy card is associated with an electronic wallet, Raghunathan discloses a consumer registering (¶ [0064] and receiving a UGC card and UGC ID which identifies his or her account (¶¶ [0096]-[0097], and [49] discloses the ‘wallet’ contents of the database/UGC memory).  The authentication information therefore has been linked to the proxy card after the consumer has registered, but prior to receipt of the card.    Examiner points out that the sequence of claimed steps does not serve to distinguish the claimed invention over the prior art (MPEP 2144.04 IV C).  Furthermore, Raghunathan discloses receiving proxy card authentication information from a user already in possession of a UGC ([52], Figure 3 #314), and consolidating a new gift card onto the UGC ([53], Figure 3 # 318), and further discloses authentication steps for the cell phone embodiment as discussed above.  It is also noted that the language wherein the associated proxy card allows secure access to the electronic wallet serves only to describe the data associated with the ‘proxy card’ and does not comprise a method step. Examiner also points out that ‘…proxy card…allows secure access to the electronic wallet’ does not require the secure access to take place and therefore does not limit the scope of the claim. 
Raghunathan discloses receiving, by the electronic value token transaction computer, a virtual stored value number for the proxy card as disclosed above, but does not specifically disclose the virtual stored value number comprises an electronic-wallet generated number.  However, Wankmueller discloses an electronic wallet-generated virtual stored value number , where the number provides access to an actual payment instrument in an electronic wallet ([30]-[32]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the unified gift card (UGC) of Raghunathan with the generated cryptogram technique of Wankmueller because such a system and method would enhance security and also seamlessly integrate wallet transactions with existing chip methodologies (See Wankmueller, [16]).
Examiner points out that, in the limitation, ‘an electronic wallet-generated virtual stored value number…wherein the virtual stored value number provides access to an actual payment instrument in an electronic wallet’, ‘provides access to’ recites a characteristic of the number, not a required step, and therefore does not serve to limit the scope of the claim.  
Raghunathan discloses the UGC proxy card as discussed above, and further discloses a configurable card, as discussed above, but does not specifically disclose wherein the proxy card is configurable to store payment information indefinitely and for a storage period.  However, Krause discloses that the ‘normal’ cards of the prior art comprise the feature wherein the proxy card is configurable to store payment information indefinitely and for a storage period (Col. 4 lines 46-56, “…In general, magnetic media of the invention has a lower coercivity, i.e. is more responsive than comparable, frequently used media. In a data "writing" process, normal credit cards having a magnetic stripe are generally exposed to very strong magnetic fields which "permanently" record data thereon. The sensitivity or coercivity of that media is about 300 Orstead. By "permanently" it is meant that the data is intended to be long-lived and is not changeable from day to day by the user…”).  (Emphasis added.)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have 
The ‘normal’ cards of the prior art disclosed by Krause comprise cards configurable to store information indefinitely, as discussed above, but do not disclose cards configurable to store payment information…for a storage period.  However, Krause discloses a modification wherein the proxy card is configurable to store payment information…for a storage period (Col. 7 lines 41-48, “…After a period of time sufficient for swiping the card through a card reader, between about 30 seconds and 5 minutes, the stripe is disabled again by activation of the disable pulse generator. The disable pulse generator produces a sinusoidal signal of decreasing amplitude. This pulse can be transmitted to the transducer thereby de-magnetizing or erasing the data on the stripe. The card is reset into a disabled state and again awaits user input…”).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the stored unified gift card (UGC) of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, as modified by the indefinite storage periods as disclosed by Krause, with the further modification of storing data for a storage period as disclosed by Krause because of the increased security offered by such a method/system (see Krause, Col. 3, lines 28-31). 

With regard to claim 2, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause,  disclose the limitations of claim 1 as discussed above, and provisioning, by the electronic value token transaction computer, the electronic wallet with an electronic stored-value card (¶¶ [48], [51], [66], [67], [97], Figure 4).  

With regard to claim 3, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, wherein the electronic wallet comprises an electronic stored-value card (¶¶ [48], [49], [66],[67]). Examiner further notes that this limitation recites a description of the stored data and does not comprise a method step.

With regard to claim 4, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 3 as discussed above, and Raghunathan further discloses further comprising permitting, by the electronic value token transaction computer, use of the electronic stored-value card as the actual payment instrument when the proxy card is presented at a point of sale (¶ [72]-[73], [88], [96], [97], [103], [104]; Figure 7).  Examiner points out the language, “permits use…as a payment instrument when…presented…” does not require the use as a payment instrument and therefore does not serve to limit the claim.  

 With regard to claim 5, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, storing, by the electronic value token transaction computer, an association of the proxy card with the electronic wallet in a database ([78], [49], [67],[72], [79], [97], Figure 2). 

With regard to claim 6, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, wherein an association of the proxy card with the electronic wallet is retrieved to verify the proxy card presented at a point of sale is associated with the electronic wallet (¶¶ [72], [78], Figure 7).   

With regard to claim 7, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses, wherein the proxy card comprises a magnetic stripe, a barcode, a matrix code, a NFC chip, or combinations thereof (¶¶ [96], [101]).  Examiner further notes that this limitation recites a description of the stored data and does not comprise a method step. 
 
With regard to claim 8, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 7 as discussed above, and Raghunathan further discloses, wherein the authentication information is configured in response to user input and encoded on the magnetic stripe, the barcode, the matrix code, the NFC chip, or combinations thereof (¶¶ [64], [91], [96], [97]). 
 
With regard to claim 9, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above. Krause further discloses wherein the proxy card comprises a rewriteable magnetic stripe (Col. 6 lines 7-9, Col. 7 lines 31-47 and Figure 6).

With regard to claim 10, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 9 as discussed above. Krause further discloses wherein payment information is written to the rewriteable magnetic stripe after the step of associating. (Col. 6 lines 7-9, Col. 7 lines 31-47, 50-60 and Figure 6).
 
With regard to claim 11, Raghunathan discloses a system comprising: a proxy card comprising authentication information (¶¶ [52], [64], [96], Figure 4), wherein the proxy card is self-configurable with payment information received from an electronic wallet 
the electronic wallet associated with the proxy card ([72]-[73],  [25], [48], [50], [52], [53], [96], [97], Figure 3 # 318); 
a…virtual stored value number for the proxy card, wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet ((UCG ID [97], [89], [101], “…when a consumer attempts a transaction at the merchant location at steps 702 and 704 the consumer will typically swipe the magnetic stripe of their UGC card in a card reader, which may be part of a computer interactive device 108, or alternatively scan the barcode or place the UGC card in the vicinity of a RFID (radio frequency identification) reader or NFC reader usually located at a merchant's point of sale equipment, such as at retailer processor 802. The card reader is interfaced to the merchant's point of sale system or part of processor 802 and the UGC card is identified…”; [72]-[73], [78], [97], [103], [104] ) for providing payment to complete a purchase transaction ([72]-[72], [103]-[104]); wherein the proxy card is configurable to store payment information ([49], “…The process 214 may receive the data from the gift cards 202, 204, 206, 208, and 210 and/or from the gift card database 212 and may supply the data to a single unified gift card 216… the data stored on card 216 may include…retailers and …amounts or eligible amounts of money for each retailer.”;  [110]; [64], magnetic strip, etc.; [67], “…The physical uniform gift card 216 may be updated at the same time by downloading data to computer chip located on a plastic gift card through a physical process known in the art.”)
wherein the authentication information enables association of the proxy card with the electronic wallet (([72]-[73], “…At step 702, a user begins payment using a unified gift card, such as unified gift card 216 shown in FIG. 1. The unified gift card 216 may be scanned in at a retailer or data from the unified gift card 216 may be thereby supplied to a computer processor, like wherein the association of the electronic wallet with the proxy card enables secure access to the electronic wallet when the proxy card is presented at a point of sale ([72]-[73], “…UGC system processor or server 510 determines if the balance for the retailer on the unified gift card 216 is sufficient to cover the purchase price of the item or items at step 722. If the answer is no, the process loops back to step 720 so the user can choose to pay a different amount from the UGC which is within the balance or $0 if no balance exists. If the answer is yes the payment is processed by the retailer processor at step 724…”; where databases are disclosed in [75]-[76]; [101], [110]-[112], Figure 4, Figure 7).  
Raghunathan discloses a…virtual stored value number for the proxy card, wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet as discussed above, but does not specifically disclose the generation method or entity of the virtual stored value number.  However, Wankmueller discloses an electronic wallet-generated virtual stored value number ([22], [30]), wherein the virtual stored value number enables access to an actual payment instrument in the electronic wallet ([30], [31]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the stored unified gift card (UGC) of Raghunathan with the generated cryptogram 
Raghunathan discloses the UGC proxy card, configurable to store payment information as discussed above, but does not specifically disclose the card is configurable to store indefinitely and for a storage period.  However, Krause discloses that the ‘normal’ cards of the prior art comprise the feature wherein the proxy card is configurable to store payment information indefinitely (Col. 4 lines 46-56, “…In general, magnetic media of the invention has a lower coercivity, i.e. is more responsive than comparable, frequently used media. In a data "writing" process, normal credit cards having a magnetic stripe are generally exposed to very strong magnetic fields which "permanently" record data thereon. The sensitivity or coercivity of that media is about 300 Orstead. By "permanently" it is meant that the data is intended to be long-lived and is not changeable from day to day by the user…”).  (Emphasis added.)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the UGC card of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, with the further feature of ‘indefinitely’ stored payment information on ‘normal’ cards of the prior art as disclosed by Krause, because of the desirability of compatibility with existing POS systems (see Krause, Col. 1, lines 51-52).
The ‘normal’ cards of the prior art disclosed by Krause comprise cards configurable to store information indefinitely, as discussed above, but do not specifically disclose cards configurable to store payment information for a storage period.  However, Krause discloses a modification wherein the proxy card is configurable to store payment information…for a storage period (Col. 7 lines 41-48, “…After a period of time sufficient for swiping the card through a card   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the stored unified gift card (UGC) of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, as modified by the indefinite storage periods as disclosed by Krause, with the further modification of storing data for a storage period as disclosed by Krause because of the increased security offered by such a method/system (see Krause, Col. 3, lines 28-31).  
 
With regard to claim 12, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Raghunathan further discloses wherein the electronic wallet comprises at least one electronic stored-value card (¶¶ [48], [49], [53], [66], [67]).  
 
With regard to claim 13, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Raghunathan further discloses further comprising a database, wherein an association of the proxy card with the electronic wallet is stored on the database (¶¶ [48], [49], [52], [67], [72],[78], [79], [97], Figure 2). 
 
 With regard to claim 14, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 12 as discussed above.  Raghunathan further discloses wherein association of the electronic wallet with the proxy card…allows use of the electronic stored-value card as a payment instrument when the proxy card is presented at the point of sale (¶¶ [52], [53], [67], [72], Figure 7; [101]). Wankmueller, further discloses the association of the electronic wallet…and the electronic wallet-generated virtual stored value number… allows use … as a payment instrument ([29]-[32]).   Examiner also notes the language ‘association…allows use…’ does not require the use of the card as payment instrument.

With regard to claim 15, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above.  Raghunathan further discloses wherein the proxy card comprises a magnetic stripe, a barcode, a NFC chip, or combinations thereof (¶¶ [96], [101]). 
 
With regard to claim 16, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 14 as discussed above. Raghunathan further discloses wherein the authentication information is encoded on the magnetic stripe, the barcode, the NFC chip, or combinations thereof (¶¶ [91], [96], [97]).  
 
With regard to claim 17, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Krause further discloses wherein the proxy card comprises a rewriteable magnetic stripe, wherein payment information is written to the rewriteable magnetic stripe. (Col. 6 lines 7-9, Col. 7 lines 31-47, 50-60 and Figure 6).
 
With regard to claim 21, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses the proxy card is associated with a plurality of electronic wallets ([97], “…Once registered in the UGC, the consumer receives a unique UGC ID which identifies their account. For each gift card, pre-paid shopping card, loyalty program, or frequent shopper program account registered, the sponsor merchant or organization identification and current balance is maintained in the UGC database…”; see also the [79] databases of Figure 8, #812-816 which store transaction history and account information, as in [79], [80], [81], and comprise e-wallet data for each of the gift cards, therefore each record comprises an ‘e-wallet’ and the set comprises a plurality.).  
 
With regard to claim 22, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Raghunathan further discloses the proxy card is associated with a plurality of electronic stored value cards (eSVCs) ([97], [79]-[81], where the eSVCs correspond to the individual gift cards/pre-paid cards). 

   With regard to claim 23, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and the proxy card is a virtual proxy card (vPC) ([110], [111], where the ‘virtual proxy card’ of Applicant’s specification is, disclosed in Applicant’s PGPub [103], “…displayed or enabled through identification information associated with the vPC...”, and in [105], “…For example, a user may present a proxy card or vPC which has previously been associated with the user's electronic wallet at a point of sale for the purchase of goods or services. Presentation of the proxy card for purchase may be made by communication of information (e.g., identifying information, security information, or both) of the proxy card via the techniques disclosed herein (e.g., swipe of magnetic stripe, scan of barcode or QR code, NFC communication, Bluetooth communication, virtually, etc., or combinations thereof)…”, and the cell phone, as disclosed by Raghunathan, discloses such a vPC feature.).
 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan (US Publication 2010/0057580), in view of Wankmueller (US Publication 2001/0027441), in further view of Krause and the prior art of Krause (US Patent 6,398,115), in further view of Kingston (US Publication 2010/0114731).
With regard to claim 18, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 11 as discussed above. Raghunathan further discloses a consumer specifying parameters for account use during a transaction (¶ [102]), and discloses the electronic wallet associated with the proxy card ([48]-[50], [52]-[53]), and use … of the proxy card ([101]), but does not specifically disclose wherein the electronic wallet…has consumer specified parameters for use and restriction.  However, Kingston discloses wherein the electronic wallet…has consumer specified parameters for use and restriction of the . 

 Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghunathan (US Publication 2010/0057580), in view of Wankmueller (US Publication 2001/0027441), in further view of Krause and the prior art of Krause (US Patent 6,398,115), in further view of Saxena (US Pub 2011/0099107).  
With regard to claim 24, Raghunathan, in view of Wankmueller, in further view of Krause and the prior art of Krause, disclose the limitations of claim 1 as discussed above, and Wankmueller further discloses receiving, from a value token user, a request convert a representation of value into a value token ([28], where sending the order form comprises the request for value representation, and specifies a specific purchasing activity), wherein the representation of value is associated with a specific purchasing activity, ([28], where the order form specifies the purchase activity), and representation of value comprises code ([29], where the ‘code’ is broadly interpreted as comprising data requiring processing to generate, such as the ‘cryptogram’ of Wankmueller; it is further noted that this broad interpretation is adopted as ; receiving an indication of the specific purchasing activity ([28]); converting the representation of value into the value token ([29], generate the cryptogram, which comprises account and purchase info).
Wankmueller discloses the value token, as discussed, but does not specifically disclose providing the token to the user.  However, Saxena discloses providing, to the value token user, the value token ([5], “…The method starts with generating a token by a module adapted by a first transaction entity in response to a message received from a mobile device held by a first user. Upon receiving the token, the first user forwards the token number and the first transaction entity identification code, for example each bank is assigned with a particular code number, to a second mobile held by a second user…”; [17]).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the stored unified gift card (UGC) of Raghunathan, as modified by the generated cryptogram technique of Wankmueller, as modified by the indefinite storage periods as disclosed by Krause, as modified by storing data for a storage period as disclosed by Krause, with the further modification of providing a user with a payment token as disclosed by Saxena, because such a method would have provided non-repudiation and user privacy (see Saxena, [1]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bennett US Publication 2009/0043702
Alvarez US Patent 7641113
Spodak US Publication 20120123937 (where support for smart chip and wallet is only afforded to 2011 as noted above.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685